Name: Commission Regulation (EC) No 762/2003 of 30 April 2003 amending Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds
 Type: Regulation
 Subject Matter: international trade;  technology and technical regulations;  trade policy;  sources and branches of the law;  coal and mining industries
 Date Published: nan

 Avis juridique important|32003R0762Commission Regulation (EC) No 762/2003 of 30 April 2003 amending Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds Official Journal L 109 , 01/05/2003 P. 0010 - 0011Commission Regulation (EC) No 762/2003of 30 April 2003amending Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamondsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2368/2002 of 20 December 2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds(1), as last amended by Commission Regulation (EC) No 418/2003(2), and in particular Article 17 thereof,Whereas:(1) The Commission has received applications from the Antwerpsche Diamantkring CV, Beurs voor Diamanthandel CV, Diamantclub van Antwerpen CV and Vrije Diamanthandel NV to be listed in Annex V to Regulation (EC) No 2368/2002 (hereafter: the Regulation).(2) The Antwerpsche Diamantkring CV, Beurs voor Diamanthandel CV, Diamantclub van Antwerpen CV and Vrije Diamanthandel NV have provided the Commission with information to prove that they have fulfilled the requirements of Article 17 of the Regulation, in particular by adopting a Code of Conduct that will be binding for all their members.(3) On the basis of the information provided, the Commission has reached the conclusion that a listing of the Antwerpsche Diamantkring CV, Beurs voor Diamanthandel CV, Diamantclub van Antwerpen CV and Vrije Diamanthandel NV in Annex V to the Regulation is justified.(4) The measures provided for in this Regulation are in accordance with the opinion of the Committee designated in Article 22 of Regulation (EC) No 2368/2002,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2368/2002 is amended as follows:The text contained in the Annex to this Regulation is added to Annex V to Regulation (EC) No 2368/2002.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 30 April 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 358, 31.12.2002, p. 28.(2) OJ L 64, 7.3.2003, p. 13.ANNEXThe following text is added under the title of Annex V to Regulation (EC) No 2368/2002:Antwerpsche Diamantkring CV Hoveniersstraat 2 bus 515 B - 2018 AntwerpenBeurs voor Diamanthandel CV Pelikaanstraat 78 B - 2018 AntwerpenDiamantclub van Antwerpen CV Pelikaanstraat 62 B - 2018 AntwerpenVrije Diamanthandel NV Pelikaanstraat 62 B - 2018 Antwerpen